





Exhibit 10.3
January 18, 2018


John Jeffrey (Jeff) Schmaling
N11 W31990 Phyllis Pkwy
Delafield, WI. 53018


Dear Jeff,


Offer and Position
We are very pleased to extend an offer of employment to you for the position of
Executive Vice President Industrial/Hydratight Segment of Actuant Corporation, a
Wisconsin corporation (the "Company"). This offer of employment is conditioned
on your satisfactory completion of certain requirements, as more fully explained
in this letter. Your employment is subject to the terms and conditions set forth
in this letter.


Duties
In your capacity as an EVP Industrial/Hydratight Segment, you will perform
duties and responsibilities that are commensurate with your position and such
other duties as may be assigned to you from time to time. You will report
directly to Randy Baker, the Company’s Chief Executive Officer and President.
You agree to devote your full business time, attention and best efforts to the
performance of your duties and to the furtherance of the Company's interests.
Notwithstanding the foregoing, nothing in this letter shall preclude you from
devoting reasonable periods of time to charitable and community activities and
managing personal investment assets.


Start Date
Subject to satisfaction of all of the conditions described in this letter, your
anticipated start date is February 12, 2018 ("Start Date").


Base Salary
In consideration of your services, you will be paid an initial base salary of
$450,000 per year, subject to review annually, payable in accordance with the
standard payroll practices of the Company and subject to all withholdings and
deductions as required by law.


Annual Bonus
You will have an opportunity to earn an annual cash bonus based on the
achievement of the same performance objectives for fiscal 2018 currently in
place for our executive team members. For Fiscal 2018, your annual target cash
bonus will be 60% of your base salary ($270,000) and you will be treated as a
full-year participant for fiscal year 2018. The Compensation Committee will
establish your target bonus and performance objectives on an annual basis going
forward.


Equity Grants (LTI)
You will be eligible for an equity award of $500,000 in January 2018, referred
to as the Equity Award (“Equity Award”), awarded as 50% RSU’s and 50%
Performance Shares. The restricted stock units will be priced based on the
closing market price of the Company’s stock on the grant date and will vest
ratably over three years. Performance Shares have a 3-year performance period,
2018-2020, and will vest at the end of the 3-year period. The Equity Award will
be subject to the terms and conditions of the Actuant Corporation 2017 Omnibus
Incentive Plan, as amended, and the specific award agreements.


Benefits and Perquisites
You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's senior executives, including group medical,
dental, vision and life insurance, Supplemental Executive Retirement Program,
401K, automobile allowance, financial planning services, annual executive
physical, disability benefits and personal use of the company plane, subject to
the terms and conditions of such plans and programs. You will be entitled to
five (5) weeks of paid vacation per year. The Company reserves the right to
amend, modify or terminate any of its benefit plans or programs at any time and
for any reason.


Withholding
All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.


Stock Ownership Requirements
As an EVP of the Company, you will be required to comply with the Company's
Stock Ownership Requirements applicable to





--------------------------------------------------------------------------------





executive officers, which requires the EVPs to maintain stock ownership equal in
value to at least three times base salary within five years of the Start Date.


At-will Employment
Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.


Clawback
Any amounts payable hereunder are subject to any policy (whether currently in
existence or later adopted) established by the Company providing for clawback or
recovery of amounts that were paid to you. The Company will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.


Governing Law
This offer letter shall be governed by the laws of Wisconsin, without regard to
any state’s conflict of law principles.


Contingent Offer
This offer is contingent upon:


(a)Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date;


(b)Completion of your background check and drug screening with results
satisfactory to the Company; and


(c)Approval by the Board of your election as an Executive Vice President.
Representations


By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.


If you have any questions about the above details, please call me. If the
foregoing is acceptable, please sign below and return this letter to me. This
offer is open for you to accept until 8:00 a.m. on Wednesday, January 24, 2017,
at which time it will be deemed to be withdrawn.




Yours sincerely,


ACTUANT CORPORATION


By:
/s/ Andre L. Williams
 
Its:
EVP - Human Resources
 

    













--------------------------------------------------------------------------------





Acceptance of Offer
I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.
Jeff Schmaling
 
Signed:
/s/ John J. Schmaling
 
Date:
January 23, 2018
 






